Citation Nr: 1825264	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-30 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim for service connection of a bilateral knee condition, and if so, whether service connection is warranted.

2. Whether new and material evidence has been received to reopen a previously denied claim for service connection of hypertension, and if so, whether service connection is warranted.

3. Whether new and material evidence has been received to reopen a previously denied claim for service connection for a foot disorder, to include pes planus, and if so, whether service connection is warranted

4. Entitlement to service connection for sinusitis (also claimed as pan sinusitis).

5. Entitlement to service connection for lumbosacral strain (also claimed as low back condition).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Pendleton, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1987 to February 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The following diagnoses of feet disorders have been raised by the record: bilateral pes planus, left ankle condition, left heel condition, Achilles tendonitis, and heel spur syndrome with plantar fasciitis. Of note, the Veteran originally brought a claim for service connection for bilateral pes planus in March 1995, which was subsequently denied in a rating decision the same month. Given the Veteran's diagnoses and contentions, the Board finds that the current claim on appeal for left foot ankle and heel disorders is essentially a request to reopen the previous denied claim pertaining to foot pain and disability.  See Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (when determining whether a new and material evidence analysis is required, the focus must be on whether the evidence presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries"). 

The Board also recharacterizes the Veteran's claim of service connection for left heel/ankle conditions to read as whether new and material evidence has been received to reopen a previously denied claim of service connection for a foot disorder, to include pes planus, and if so, whether service connection is warranted. Such recharacterization broadens the scope of the claim and is necessary to include all diagnoses. See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

The issues of service connection for hypertension, a foot disorder, to include pes planus, and lumbosacral strain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran did not appeal the March 1995 rating decision denying the claim of service connection for a bilateral knee condition. The Veteran was notified of that decision and apprised of his appellate rights but did not appeal. There was also no material evidence pertinent to the claim received within one year of the issuance of that decision. The evidence received since the March 1995 rating decision does not relate to an unestablished fact necessary to substantiate the claim of service connection; it is essentially cumulative of the evidence already of record.

2. The Veteran did not appeal the March 1995 rating decision denying the claim of service connection for hypertension, but evidence received after this rating decision relates to a previously unestablished element of the claim and raises a reasonable possibly of substantiating the claim. 

3. The Veteran did not appeal the March 1995 rating decision denying the claim for service connection for bilateral pes planus, but evidence received after this rating decision relates to a previously unestablished element of the claim and raises a reasonable possibly of substantiating the claim. 

4. Sinusitis did not incur in nor is otherwise etiologically related to service.


CONCLUSIONS OF LAW

1. The March 1995 rating decision denying the Veteran's claim to entitlement of service connection for a bilateral knee condition is final. Evidence received since the March 1995 decision is not new and material. The claim for service connection for a bilateral knee condition is not reopened. 38 U.S.C. § 5108, 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156, 3.160(d)(1), 20.302, 20.1103 (2017). 

2. The March 1995 rating decision denying the Veteran's claim to entitlement of service connection for hypertension is final, but new and material evidence has been received to reopen the claim. The claim for service connection for hypertension is reopened. 38 U.S.C. § 5108, 7105(c); 38 C.F.R. §§ 3.104, 3.156, 3.160(d)(1), 20.302, 20.1103. 

3. The March 1995 rating decision denying the Veteran's claim to entitlement of service connection for bilateral pes planus is final, but new and material evidence has been received to reopen the claim. The claim for service connection for a foot disorder, to include pes planus, is reopened. 38 U.S.C. § 5108, 7105(c); 38 C.F.R. §§ 3.104, 3.156, 3.160(d)(1), 20.302, 20.1103. 

4. The criteria for service connection for sinusitis have not been met. 38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).



I. New and Material Evidence

Generally, a claim that has been denied in a final, unappealed rating decision may not thereafter be reopened and allowed. 38 U.S.C. § 7105(c). An exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

"New" evidence is defined as existing evidence not previously submitted to agency decision-makers. "Material" evidence means evidence that, by itself or when considered with previous evidence, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed. Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board. Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been received, the Board looks to the evidence submitted since the last final denial of the claim on any basis. 
Evans v. Brown, 9 Vet. App. 273, 285(1996). The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

A. Bilateral Knee Condition

In a rating decision of March 1995, the RO denied service connection. The evidence consisted of statements from the Veteran and service treatment records (STRs). In the decision, the RO stated that the evidence failed to show treatment, a diagnosis, or other findings of a left or right knee condition. 

The Veteran was notified of that decision and of his appellate rights but did not initiate a timely appeal of the March 1995 rating decision or raise a motion to revise that decision based on clear and unmistakable error. Moreover, there was no material evidence received pertinent to the issue within one year of the issuance of the decision. The March 1995 decision is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis. 

The evidence received since the last final March 1995 rating decision includes statements from the Veteran, VA treatment records, private treatment records, and VA examination reports. These records, however, do not document any treatment, diagnosis, or other findings of a left or right knee condition. 

The basis for the prior denial was the lack of a current diagnosis. Any current treatment records without a mention of a current diagnosis only serves to show an already established fact-he does not have a diagnosed knee disability.  The Agency specifically asked the Veteran to submit any medical evidence showing treatment and a diagnosis for his knees, from military service to present in a March 3, 2011 letter; yet, no evidence regarding a known knee disability has been received to date.  The prior evidentiary defect has not been cured, nor has it triggered VA's duty to provide further assistance. As such, there has been no evidence submitted to substantiate the claim from the date when the claim was originally denied in March 1995. 

In sum, additional evidence received since the March 1995 rating decision does not relate to an unestablished fact necessary to substantiate the claim, nor does it raise a reasonable possibility of substantiating the claim. The benefit-of-the-doubt doctrine is not for application. See Annoni v. Brown, 5 Vet. App. 463, 467 (1993) (the benefit-of-the-doubt doctrine is not applicable to applications to reopen a claim unless the threshold burden of submitting new and material evidence has been met). The claim for service connection for a bilateral knee condition is not reopened.



B. Hypertension

In the March 1995 rating decision, the RO denied service connection. He did not file a Notice of Disagreement (NOD) with respect to that rating decision, and therefore it is final. 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  At the time of the prior denial, the RO denied the claim on the basis that the evidence failed to show a diagnosis, treatment, or other findings of hypertension.  

However, since the prior adjudication of the Veteran's claim, new evidence has been received. In particular, the Veteran submitted private medical records from Balch Springs Family Medical Clinic which shows the Veteran has a current diagnosis of hypertension.  

This evidence is new, as it was not part of the record at the time of the prior final denial. It is also material, as it establishes that the Veteran has a current diagnosis of hypertension, establishing the presence of a current disability, which had not yet been demonstrated in March 1995.  See 38 C.F.R. § 3.303.

In light of this new and material evidence, the claim of service connection for hypertension is reopened.

C. Foot Disorder

Every Veteran is presumed to be of sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment or where clear and unmistakable evidence demonstrates the injury or disease existed prior to service and was not aggravated by service. 38 U.S.C. § 1111. 

A preexisting injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C. § 1153; 38 C.F.R. § 3.306(a). 

Congenital and developmental defects are not disabilities, injuries, or diseases within the meaning of regulations for disability compensation benefits. As such, the presumption of soundness does not attach to those claims.  38 C.F.R. 4.9 (2017); Quirin v. Shinseki, 22 Vet. App. 390, 396-97 (2009).

However, VA's General Counsel has held that there is a distinction between "diseases" and "defects" for congenital and developmental conditions.  Congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service. Generally, a congenital defect is not able to be connected to service. 38 C.F.R. 3.303(c). However, in a narrow scope of cases, service connection may be established for congenital defects upon a showing of an additional disease or injury superimposed upon such defect during service.  VAOGCPREC 82-90. 

In this case, the RO denied service connection for bilateral pes planus in a rating decision of March 1995 on the basis that there was no evidence to support a finding that the condition worsened in service. Furthermore, treatment during service for symptoms of a preexisting condition is not sufficient evidence of aggravation; there must be objective evidence of worsening of the underlying condition. He did not file a NOD with respect to that rating decision, and therefore it is final. 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.

Since the prior adjudication of the Veteran's claim, new evidence has been received. Specifically, the Veteran underwent a VA examination in October 2011 where the examiner noted the Veteran has a current diagnosis of pes planus (flat feet), which preexisted service and was noted at enlistment. However, he also diagnosed the Veteran with heel spur syndrome with plantar fasciitis, upon confirmation of an x-ray of the left foot. 

While the examiner opined that there was no evidence of chronic aggravation or aggravation beyond normal progression in the service medical records, this opinion is inconsistent with the medical imaging confirming heel spur syndrome with plantar fasciitis; a common manifestation of worsening pes planus. The Board also notes that the examiner failed to opine if the worsening of pes planus was due to his military service or if it is merely within the normal progression of the disease. 

At a minimum, this October 2011 VA examination is new, as it was not part of the record at the time of the prior final denial. It is also material, as it demonstrates that the Veteran has additional diagnoses of disorders of the feet which could indicate either a worsening of his pes planus condition during service or separate disabilities which have been superimposed onto his pre-existing pes planus.  

In light of this new and material evidence, the claim for service connection for bilateral pes planus is reopened.

II. Service Connection

Turning to the claim of entitlement to service connection for sinusitis, service connection may be granted for a current disability resulting from a disease or injury incurred in or aggravated by active military service. See 38 U.S.C. §§ 1110, 1131; 38 U.S.C. §3.303. To establish a right to compensation, a veteran must show: (1) the existence of a present disability; (2) medical evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus, or relationship between the present disability and the disease or injury incurred or aggravated in service. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010)(quoting Shedden v. Principli, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Additionally, certain chronic conditions will be presumed to have incurred in service if they manifest to a compensable degree within one year of separation from service. 38 U.S.C. §§ 1101, 1137 C.F.R. §§ 3.309(a-b) and 3.307(a)(2-3) and 3.307(a)(6). See Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013). As an alternative to the nexus requirement, service connection for a chronic disability may be established through a showing of continuity of symptomatology since service. 38 C.F.R. § 3.303(b). 

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C. § 5107. A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. Alemany v. Brown, 9 Vet. App. 518 (1996).

As for the claim of sinusitis, private treatment records from Balch Springs Family Medical Clinic received in August 2010 reflect a current diagnosis of acute sinusitis.  

However, a finding of service connection is not warranted. There is no evidence of complaints, diagnosis, or treatment for a sinus condition in service. The Veteran asserted on her December 2010 claim that she had bad sinus problems from April 1996 to June 1997, but this period falls after her service, which ended in February 1995.  The Veteran therefore has not actually asserted that her sinusitis condition began in service, nor is there any evidence, either medical or through lay statements, that she has had a chronic sinusitis disorder from the time of service to the present. The only diagnosis of record is approximately 15 years post-discharge. There is also no competent medical evidence relating any current sinus disorder to the Veteran's service, nor has the Veteran actually stated that she believes her sinusitis to have been caused by any event or injury in service. 

Without evidence of an in-service injury, illness, or event relating to acute sinusitis, any evidence relating a current sinusitis disorder to service, or evidence of a continuity of symptomatology from the time of service to the present, a favorable determination cannot be rendered. For the foregoing reasons, the preponderance of the evidence is against the claim of entitlement to service connection for sinusitis. The benefit of the doubt doctrine is therefore not for application, and the claim is denied. See 38 U.S.C. § 5107(b).





ORDER

The petition to reopen the claim for entitlement to service connection for a bilateral knee condition is denied. 

New and material evidence having been submitted, the claim of entitlement to service connection for hypertension is reopened; the claim is allowed to this extent only.

New and material evidence having been submitted, the claim of entitlement to service connection for bilateral pes planus is reopened; the claim is allowed to this extent only.

Entitlement to service connection for sinusitis is denied.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary so that VA may satisfy its duty in assisting in the development of the Veteran's claims.

VA's duties to assist may include providing a Veteran with a medical examination in certain circumstances.  Specifically, VA must provide such an evaluation when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the claimant's service or with another service-connected disability, and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).



A. Hypertension

To date, the Veteran has not been afforded a VA examination for his claim to entitlement of service connection for hypertension; an examination is necessary to adjudicate the claim. 


As previously mentioned, private treatment records from Balch Springs Family Medical Clinic document a diagnosis of hypertension beginning in March 2000. A review of the service treatment records reflects that the Veteran's blood pressure increased over the period of active service. At his December 1986 enlistment examination, the Veteran's blood pressure was recorded as 120/80, normal. However, during a periodic examination conducted in December 1990, the Veteran's blood pressure was recorded as 132/92.  Subsequent blood pressure testing was conducted in March 1993 and May 1994 where his blood pressure reflected readings of 132/89 and 140/86 respectively. For VA purposes, hypertension means the diastolic blood pressure is predominantly 90mm or greater, or systolic blood pressure is 160mm.

Collectively, these records include competent evidence of a current diagnosis that may be related to service. As the Board does not find that the record contains sufficient competent evidence on file to make a final determination in this matter, the Veteran should be afforded a medical examination in connection with his claim for service connection for hypertension.

B. Foot Disorder & Low Back Strain

The Veteran's claims for bilateral pes planus and low back strain must be remanded for new VA examinations as the examination reports of record contain obvious inconsistencies with the objective medical evidence of record. 

As for the bilateral pes planus, as mentioned above, the examiner did not have an opportunity to correctly assess the Veteran for the aggravation of his bilateral pes planus.  Specifically, he failed to consider whether the Veteran's current diagnoses of left heel spur syndrome with plantar fasciitis are manifestations of the Veteran's pes planus being aggravated by military service.  The examiner separated the claims rather than considering the relationship between these two impairments.

On remand, the examiner should render an opinion specifically addressing if the Veteran's pes planus was aggravated by service, taking into consideration the manifestation of left heel syndrome with plantar fasciitis. The examiner should also make a specific opinion if his left heel spur syndrome with plantar fasciitis is a manifestation of the worsening if the Veteran's pes planus beyond the natural progression of the disease. 

Turning to the Veteran's claim for low back strain, the October 2011 VA examiner noted that the Veteran has a current diagnosis of lumbar myofascial syndrome with narrowing of disc spaces. The examiner noted that the Veteran was treated for low back pain in service on two occasions.  He was initially treated in January 1988 for low back pain after playing football. He was diagnosed with a soft tissue injury/muscle strain. He also sought treatment again for acute injury on August 1993 for low back pain of 24 hours duration after playing basketball. He was diagnosed with mechanical low back pain.  Ultimately, the examiner opined that his current lumbar myofascial syndrome with narrowing of disc spaces is less likely than not related to his two acute complaints and treatment while on active duty. 

However, the examiner failed to take into account STRs from August 1989 which note the Veteran was in a motor vehicle accident. (pg. 87).  Cervical spine and skull series X-rays were performed, which did not indicate any evidence of fracture or dislocation. Yet, upon further review, the physician diagnosed the Veteran with a mild degree of mid dorsal dextroscoliosis, a form of scoliosis. Scoliosis is a congenital defect, not listed on his enlistment examination. Nonetheless, his dextroscoliosis was not noted on his enlistment examination. The examiner did not have an opportunity to render an opinion as to whether his dextroscoliosis was aggravated by his military service; specifically, taking into account the January 1988 and August 1993 treatment visits.

As such, a medical opinion is necessary to determine if there was a superimposed condition onto the Veteran's dextroscoliosis, to include lumbar myofascial syndrome. In other words, was the Veteran's scoliosis aggravated by service, to include the onset of his lumbar myofascial syndrome with narrowing of disc spaces? 

Accordingly, the case is REMANDED for the following actions:

1. Obtain any outstanding VA treatment records and associate them with the Veteran's claims file. Also, afford the Veteran an opportunity to supplement the record with private medical treatment records, should they be available. 

2.  Upon completing directive #1, schedule the Veteran for a medical examination to determine the nature and etiology of his hypertension, using the applicable worksheet.  The entire claims file should be reviewed by the examiner who should take a detailed history of the Veteran's hypertension and conduct any tests or studies deemed necessary.  The examiner is asked to provide an opinion and a complete rationale regarding the following item:

i. Please identify any hypertension or heart-related diseases/disorders that have been present since the Veteran filed his initial claim for service connection in March 1995.

ii. For any condition identified, please provide an opinion stating whether it is at least as likely as not (50 percent probability or greater) that the hypertension or heart disability arose in or is otherwise etiologically related to the Veteran's active duty service.  In other words, is there a causal relationship between the current hypertension and any event in service?

Although the examiner must review the entire claim file, his/her attention is directed to the following evidence:

i. Private treatment records from Balch Springs Family Medical Clinic document a diagnosis of hypertension beginning in March 2000.
 
ii. December 1986 enlistment examination where the Veteran's blood pressure was recorded as 120/80, normal. 

iii. A periodic examination conducted in December 1990, where the Veteran's blood pressure was recorded as 132/92.

iv. Subsequent March 1993 and May 1994 blood pressure readings of 132/89 and 140/86.

3. Obtain a supplemental opinion by an appropriate medical professional addressing whether the Veteran's bilateral pes planus was aggravated in service, using the applicable worksheet. The complete claims file should be made available to the examiner, including a copy of this remand, and the examiner should note review of the claims file. The examiner is asked to provide an opinion and complete rationale regarding the following items:

i. What are the Veteran's current diagnoses of the feet?  For all diagnoses found, state whether it is as likely as not (50 percent probability or greater) that the disorder arose in or is otherwise etiologically related to the Veteran's active duty service.

ii. Did the Veteran's bilateral pes planus, which is noted on his December 1986 enlistment examination, increase in severity during his military service?

iii. If there was an increase in severity of the disorder, was it aggravated beyond its natural progression by an in-service injury, event or illness? Or was it a continuation of the natural progression of the disease?

Although the examiner must review the entire claim file, his/her attention is directed to the following evidence:

i. STRs indicating the Veteran sought treatment in January 1988 for a left ankle injury with pain for the past two (2) months in service. He stated he injured his ankle while playing basketball. He displayed some swelling under his left ankle and across the foot with pain. He was noted to have a mild muscle strain with mild tenderness to palpation, but good range of motion of the foot and ankle. Ultimately, he was diagnosed with Achilles tendonitis.

ii. STRs indicating he sought treatment in February 1993 complaining of ankle pain due to symptoms of swelling in service. He was diagnosed with a left foot contusion. 

iii. The examiner should also take into account that the Veteran initially filed his initial a claim for service connection for pes planus one month post-discharge. 

4. Obtain a supplemental opinion by an appropriate medical professional addressing the likely etiology of the Veteran's low back strain, using the applicable worksheet. The complete claims file should be made available to the examiner, including a copy of this remand, and the examiner should note review of the claims. The examiner is asked to provide an opinion and complete rationale regarding the following items:

i. What are the Veteran's current diagnoses pertaining to the low back?  For all diagnoses found, state whether it is as likely as not (50 percent probability or greater) that the disorder arose in or is otherwise etiologically related to the Veteran's active duty service.

ii. Is the Veteran's low back condition, to include dextroscoliosis, a congenital defect which existed prior to entry onto active duty service? Why do you say so? 

iii. If so, was there an increase in severity during military service, to include the Veteran's current diagnosis of lumbar myofascial syndrome with narrowing of disc spaces?  Was any additional injury superimposed over the congenital condition?
 
iv. If an increase in severity is found, was it aggravated beyond its natural progression by an in-service injury, event, or illness? Or was it a continuation of the natural progression of the disease?

Although the examiner must review the entire claim file, his/her attention is directed to the following evidence:

i. STRs from August 1989 which note the Veteran was in a motor vehicle accident that occurred 24 hours prior. Cervical spine and skull series X-rays were performed, which did not indicate any evidence of fracture or dislocation. Upon further review, the physician diagnosed the Veteran with a mild degree of mid dorsal dextroscoliosis, a form of scoliosis. 

ii. STRs reflecting the Veteran was treated for low back pain in service on two occasions. He was initially treated in January 1988 for low back pain after playing football. He was diagnosed with a soft tissue injury/muscle strain. He also sought treatment again for acute injury on August 1993 for low back pain of 24 hours duration after playing basketball. He was diagnosed with mechanical low back pain.

5. Thereafter, re-adjudicate the Veteran's claims for service connection for hypertension, a foot disorder, to include pes planus, and low back strain. If any of the claims are not granted, provide the Veteran a supplemental statement of the case and allow an appropriate amount of time to respond before returning the claim to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims those are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2017).




____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

Department of Veterans Affairs


